Exhibit 10-6.1

 

DUKE ENERGY CORPORATION

EXECUTIVE SAVINGS PLAN

(As Amended and Restated Effective January 1, 2003)

 

AMENDMENT 1

 

Pursuant to Article X of the Duke Energy Corporation Executive Savings Plan, as
amended (“Plan”), Duke Energy Corporation (“Corporation”) hereby amends the
Plan, effective December 31, 2004, in the following respects:

 

“As part of the American Jobs Creation Act of 2004, Section 409A has been added
to the Internal Revenue Code of 1986, as amended. Code Section 409A imposes new
requirements upon deferred compensation plans that must be satisfied in order
that amounts deferred will not be currently included in taxable income. Code
Section 409A, by its terms, does not apply to “amounts deferred” before January
1, 2005, and earnings thereon, under a deferred compensation plan that is not
“materially modified” after October 3, 2004.

 

Effective immediately before January 1, 2005, the Plan is divided into two
separate deferred compensation plans, one of which shall be named Plan “I” and
the other shall be named Plan “II”. Plan I shall include only “amounts deferred”
before January 1, 2005, and earnings thereon, and such deferred compensation
shall be subject to the provisions of the Plan as in effect on October 3, 2004,
and as Plan I is subsequently amended or otherwise changed, except as would
result in such deferred compensation becoming subject to Code Section 409A.

 

Plan II shall include only “amounts deferred” after December 31, 2004, and
earnings thereon, and such deferred compensation shall be subject to the
provisions of the Plan as in effect after December 31, 2004, including
subsequent amendments or other changes to Plan II as may be approved by the Duke
Energy Director — Executive Compensation & Benefits for the purpose of enabling
Plan II deferred compensation to satisfy the requirements imposed by Code
Section 409A. Such requirements include the following: restrictions as to when a
new participant may make an initial deferral election; restrictions as to the
earliest date a participant may receive distribution; prohibition against
acceleration of distribution; and restrictions on a participant’s ability to
make a subsequent election that delays distribution or changes the form of
distribution.

 

This Amendment is intended to result in Plan I deferred compensation not being
subject to Code Section 409A and to result in Plan II deferred

 



--------------------------------------------------------------------------------

compensation satisfying the requirements imposed by Code Section 409A, and this
Amendment shall be interpreted and implemented to carry out such intention.

 

IN WITNESS WHEREOF, this amendment to the Plan is executed on behalf of the
Corporation this 27 day of October, 2004.

 

DUKE ENERGY CORPORATION

By:

  /s/    CHRISTOPHER C. ROLFE        

Its:

  Vice President     Human Resources

 